Title: From John Adams to Jonathan Jackson, 2 October 1780
From: Adams, John
To: Jackson, Jonathan


     
      Sir
      Amsterdam October 2 1780
     
     I have long had it in contemplation to pay my Respects to you, but a wandering Life and various avocations have hitherto prevented.
     I am very happy to find that our Labours in Convention, were not in vain. The Constitution as finished by the Convention and accepted by the People, is publishing in all the publick Papers of Europe, the Report of the Committee having been published before. Both have been treated with much respect both in Europe and in the other States of America. The noble Simplicity of your Address to the People is much admired. The substitute for the Governors Negative is generally thought an Amelioration: and I must confess it is So wisely guarded, that it has quite reconciled me.
     I want to hear of the Elections. If these are made with as much Gravity, Sobriety, Wisdom and Integrity, as were discovered in the Convention and among the People, in the whole Course of this great Work, Posterity will be happy, and prosperous. The first Citizen will be, one of two, whom We know. Whichever it may be, I wish him Support and success. It is no light Trust.
     However ambitious any may be of it, whoever obtains this Distinction, if he does his Duty will find it an heavy Burthen. There are however other great Trusts. The Governors office will be rendered more or less usefull, according to the Characters that compose the senate and the Council.
     If the People are as prudent in the Choice of these, as they were in the Choice of the Convention, let the Governor be almost what he will, he will not be able to do much harm, he will be necessitated to do right.
     There is nothing I dread So much, as a Division of the Republick into two great Parties, each arranged under its Leader, and concerting Measures in opposition to each other. This, in my humble Apprehension is to be dreaded as the greatest political Evil, under our Constitution.
     We cannot have a bad Governor at present. We may not possibly have the best that might be found. But We shall have a good one. One who means to do no Evil to his Country, but as much good as he can.
     The Convention, I shall ever recollect with Veneration. Among other Things for bringing me, acquainted with Several Characters, that I knew little of before, of which Number Mr. Jackson is one. I shall be much honoured, sir, if you, would be so good as to write me the state of Things. There are more opportunities from your Port to Spain and Holland, I think than from any other. I have the Honour to be, with great Esteem and Respect, Sir your most obt sert.
    